NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                ALDEN LEEDS INC.,
                  Plaintiff-Appellee,
                           v.
                 UNITED STATES,
                 Defendant-Appellant,
              __________________________

                      2011-1280
              __________________________

   Appeal from the United States Court of International
Trade in case No. 09-CV-0476, Judge Richard K. Eaton
               _________________________

                Decided: March 8, 2012
               _________________________

   JOSEPH B. FIORENZO, Sokol, Behot & Fiorenzo, of
Hackensack, New Jersey, argued for plaintiff-appellee.

    ARLENE PIANKO GRONER, Senior Trial Counsel, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, argued for
defendant appellant. With her on the brief were TONY
WEST, Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and BARBARA S. WILLIAMS, Attorney in Charge,
United States Department of Justice, International Trade
ALDEN LEEDS   v. US                                      2


Field Office, of New York, New York. Of counsel on the
brief was EDWARD N. MAURER, Deputy Assistant Chief
Counsel, International Trade Litigation, United States
Customs and Border Protection, of New York, New York.
                __________________________

   Before LINN, PROST, and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
     The government appeals from the United States
Court of International Trade’s final judgment which:
(1) denied the government’s motion to dismiss for lack of
subject matter jurisdiction; (2) ordered the United States
Customs and Border Protection (“Customs”) to reliquidate
the twelve entries of chlorinated isocyanurates at issue at
the final duty rate of 4.07%; and (3) ordered the govern-
ment, through Customs, to provide Alden Leeds Inc.
(“Alden Leeds”) with a refund of the difference between
the deposited amount and the final duty rate, plus inter-
est. See Alden Leeds Inc. v. United States, 721 F. Supp.
2d 1322 (Ct. Int’l Trade 2010) (denying motion to dis-
miss); Judgment, Alden Leeds Inc. v. United States, No.
09-00476 (Ct. Int’l Trade Feb. 2, 2011), ECF No. 55 (final
judgment on appeal).       Because we conclude that the
Court of International Trade lacked subject matter juris-
diction, we reverse its jurisdictional holding, vacate its
judgment on the merits, and remand for dismissal of the
complaint.
                      BACKGROUND
    On June 25, 2005, the United States Department of
Commerce (“Commerce”) published an antidumping duty
order for chlorinated isocyanurates (“isos”) from Spain.
The order provided that isos imported from Aragonesas
Delsa, S.A. would receive an antidumping duty margin of
24.83%. Chlorinated Isocyanurates from Spain: Notice of
3                                         ALDEN LEEDS   v. US


Antidumping Duty Order, 70 Fed. Reg. 36,562, 36,563
(Dep’t of Commerce June 24, 2005). On July 2, 2007,
Aragonesas Industrias y Energia S.A., the successor-in-
interest to Aragonesas Delsa, S.A. (collectively, “Aragone-
sas”) filed a request for an administrative review of the
antidumping order.       Commerce subsequently issued
notice that it was initiating administrative review of the
antidumping and countervailing duty order for imports
from Aragonesas for the period from June 1, 2006 through
May 31, 2007 (“the period of review”). Initiation of Anti-
dumping and Countervailing Duty Administrative Re-
views and Request for Revocation in Part, 72 Fed. Reg.
41,057 (Dep’t of Commerce July 26, 2007).
     Alden Leeds is an American importer of goods used in
connection with its business of manufacturing swimming
pool chemicals. Between June 1, 2006 and May 31, 2007,
Alden Leeds imported twelve entries of isos from Ara-
gonesas. Pursuant to the antidumping order, upon entry
of its shipments, Alden Leeds made a cash deposit with
Customs covering the estimated antidumping duty rate of
24.83% (roughly $400,000). Customs suspended liquida-
tion of those entries pending the outcome of the adminis-
trative review.
    On February 7, 2008, Commerce sent a message to
Customs, instructing Customs to liquidate all entries of
isos from Spain for the period of June 1, 2006 to May 31,
2007, except for entries from “Argonesas Industrias Y
Energia S.A.” 1 Joint Appendix (“J.A.”) 167 (Message No.

    1   Aragonesas was misspelled in Commerce’s mes-
sage as “Argonesas.” It is unclear what effect, if any, this
spelling error had on Customs’ decision to liquidate the
entries. For its part, the trial court found that Message
No. 8038217 provided “clear instructions” not to liquidate
Alden Leeds’ entries and that Customs’ liquidation was
“obviously a mistake.” Alden Leeds, 721 F. Supp. 2d at
ALDEN LEEDS   v. US                                         4


8038217). Although the suspension of liquidation on
entries from Aragonesas remained in effect pending the
outcome of the administrative review, Customs posted a
Bulletin Notice of liquidation on April 25, 2008. In the
Notice, Customs listed the twelve entries of isos that
Alden Leeds imported during the relevant period along
with a handwritten notation that those entries were
deemed liquidated on January 26, 2008 under 19 U.S.C.
§ 1504(d). 2   J.A. 170 (“19 USC 1504(d) Deem Liq
1/26/08.”). Alden Leeds did not protest either the posting
of the Bulletin Notice or the deemed liquidation of the
entries.
    On December 30, 2008, Commerce published the final
results of its administrative review, finding that the isos
imported from Spain during the period of review was
subject to an antidumping duty rate of 4.07% – a rate
substantially lower than the estimated duty rate of
24.83% that Alden Leeds previously deposited. See Chlo-
rinated Isocyanurates from Spain: Final Results of Anti-
dumping Duty Administrative Review, 73 Fed. Reg.
79,789, 79,790 (Dep’t of Commerce Dec. 30, 2008). Pursu-
ant to the final results, on March 4, 2009, Commerce sent
a message instructing Customs to liquidate isos imported


1326, n.4. In its reply brief, the government argues that
it is “not ‘obvious’ that Customs considered the spelling
difference to be insignificant, nor should such an assump-
tion be made, as the addition or subtraction of a single
letter in a name may, in reality, critically reference differ-
ent companies.” Appellant’s Reply 24. Because, as dis-
cussed below, jurisdiction does not depend on the accuracy
of Customs’ decision to liquidate, we need not resolve this
issue on appeal.
     2   The handwritten “deemed liquidation” annotation
on the Bulletin Notice also encompassed eleven entries
involving other importers. Those entries are not at issue
here.
5                                           ALDEN LEEDS   v. US


from Aragonesas during the period of review at the final
antidumping rate. J.A. 226-27 (Message No. 9063201).
    Alden Leeds, through counsel, immediately sought a
refund of the difference between the estimated deposit
rate and the final rate determined in the review. It was
at this point – in approximately February 2009 – that
Alden Leeds first learned that its twelve entries had been
deemed liquidated at the deposit rate on January 26,
2008. First Amended Complaint, Alden Leeds Inc. v.
United States, No. 09-00476 (Ct. Int’l Trade Feb. 2, 2011),
ECF No. 7 at 3.
    In November 2009, Alden Leeds filed suit in the Court
of International Trade contesting Customs’ deemed liqui-
dations and seeking to recover the difference between the
deposit rate (24.83%) and the final assessment rate
(4.07%). In its complaint, Alden Leeds asserted jurisdic-
tion pursuant to 28 U.S.C. § 1581(i), and alleged that
Customs wrongfully and prematurely liquidated Alden
Leeds’ entries of isos in violation of specific suspension of
liquidation instructions from Commerce. Id. at 1, 5.
     In response, the government filed a motion to dismiss
for lack of jurisdiction or, in the alternative, for failure to
state a claim. In the motion, the government argued that
jurisdiction under § 1581(i) was not available because
Alden Leeds could have filed a protest to challenge Cus-
toms’ deemed liquidation within 180 days of the date of
the deemed liquidation or the date that Customs posted
the Bulletin Notice. If Customs denied that protest,
Alden Leeds then could have challenged the denial in the
Court of International Trade pursuant to 28 U.S.C.
§ 1581(a). Because Alden Leeds failed to follow this
statutory procedure, the government contended that the
trial court could not exercise its residual jurisdiction
under § 1581(i).
ALDEN LEEDS   v. US                                       6


    The trial court denied the government’s motion to
dismiss, finding that, because there was an order sus-
pending liquidation, Customs’ posting of the Bulletin
Notice was a “legal nullity,” and not a protestable event.
Alden Leeds, 721 F. Supp. 2d at 1332. Because Alden
Leeds was not required to protest Customs’ “legally
inconsequential” Bulletin Notice, judicial review under
§ 1581(a) was not available, and the court concluded that
it possessed residual jurisdiction under 28 U.S.C.
§ 1581(i). Id.
    On February 2, 2011, the trial court entered final
judgment that: (1) there were “no merits issues remaining
to be resolved” by the court; (2) the court possessed sub-
ject matter jurisdiction over the action; and (3) Customs
was required to reliquidate the twelve entries of isos at
the final duty rate of 4.07% and refund the difference
between Alden Leeds’ estimated deposits and the final
duty rate, plus interest. Judgment, Alden Leeds, No. 09-
00476 (Ct. Int’l Trade Feb. 2, 2011), ECF No. 55. The
government timely appealed.
                       DISCUSSION
    The sole issue on appeal is whether the Court of In-
ternational Trade correctly concluded that it had jurisdic-
tion to consider Alden Leeds’ claims. Because jurisdiction
is an issue of law, we review the trial court’s determina-
tion de novo. Int’l Custom Prods. v. United States, 467
F.3d 1324, 1326 (Fed. Cir. 2006).
     The Court of International Trade’s jurisdiction is set
forth in 28 U.S.C. § 1581. While § 1581 subsections (a) –
(h) identify specific actions over which the Court of Inter-
national Trade has jurisdiction, subsection (i) provides a
“catch-all” jurisdictional provision. See Hartford Fire Ins.
Co. v. United States, 544 F.3d 1289, 1291-92 (Fed. Cir.
2008). In subsection 1581(a), which governs the court’s
7                                             ALDEN LEEDS   v. US


jurisdiction to review Customs’ treatment of protests,
“Congress set an express scheme for administrative and
judicial review of Customs’ actions.” Int’l Custom Prods.,
467 F.3d at 1326. Under this statutory scheme, an ag-
grieved party must first file a protest with Customs under
19 U.S.C. § 1514, before it can file suit in the Court of
International Trade under § 1581(a) to contest the denial
of that protest. Id. at 1326-27; see also Mitsubishi Elecs.
Am., Inc. v. United States, 44 F.3d 973, 976 (Fed. Cir.
1994) (noting that “an aggrieved party [must] file a pro-
test under section 1514, which Customs must either grant
or deny, before the party may sue under section 1581(a)”).
    Here, Alden Leeds did not file a protest under
§ 1514(a), and did not assert jurisdiction under § 1581(a).
Instead, Alden Leeds contended, and the trial court
agreed, that jurisdiction existed under § 1581(i). In
relevant part, § 1581(i) provides, that, in addition to the
jurisdiction set forth in subsection (a):
    the Court of International Trade shall have exclu-
    sive jurisdiction of any civil action commenced
    against the United States . . . that arises out of
    any law of the United States providing for . . .
    administration and enforcement with respect to
    the matters referred to in . . . subsection[] . . . (a) .
    . . of this section.
28 U.S.C. § 1581(i)(4). This court has described § 1581(i)
as a “residual” grant of jurisdiction that “may not be
invoked when jurisdiction under another subsection of
§ 1581 is or could have been available, unless the remedy
provided under that other subsection would be manifestly
inadequate.” Fujitsu Gen. Am., Inc. v. United States, 283
F.3d 1364, 1371 (Fed. Cir. 2002) (citation and internal
quotation omitted). Accordingly, a party asserting juris-
diction under § 1581(i) bears the burden of demonstrating
ALDEN LEEDS   v. US                                        8


that another subsection is either unavailable or mani-
festly inadequate. Miller & Co. v. United States, 824 F.2d
961, 963 (Fed. Cir. 1987).
     On appeal, the government argues that the trial court
lacked jurisdiction to address Alden Leeds’ complaint
under § 1581(i). Specifically, the government argues that:
(1) Alden Leeds could have timely protested Customs’
Bulletin Notice of deemed liquidations under § 1514(a),
and then subsequently sought review under § 1581(a);
(2) because Alden Leeds failed to timely protest, Customs’
Bulletin Notice of deemed liquidations became final and
conclusive under § 1514(a)(5); (3) the trial court’s decision
conflicts with Federal Circuit precedent requiring an
importer to protest even an erroneous deemed liquidation;
and (4) the remedy available under § 1581(a) was not
“manifestly inadequate.”
    In response, Alden Leeds argues that, because Cus-
toms’ posting of the Bulletin Notice was a “legal nullity,”
there was no protestable event that would have triggered
jurisdiction under § 1581(a). Accordingly, Alden Leeds
contends, jurisdiction was proper under § 1581(i). We
disagree. For the reasons explained below, we conclude
that the trial court lacked jurisdiction under § 1581(i)
because: (1) jurisdiction was available under 28 U.S.C.
§ 1581(a); and (2) Alden Leeds has not shown that the
remedy available under § 1581(a) was “manifestly inade-
quate.”
A. Jurisdiction Was Available Under 28 U.S.C. § 1581(a).
    As noted, denial of a protest under 19 U.S.C. § 1514 is
a prerequisite to establishing jurisdiction under 28 U.S.C.
§ 1581(a). Playhouse Import & Export, Inc. v. United
States, 843 F. Supp. 716, 719 (Ct. Int’l Trade 2994).
Section 1514(a) identifies “the decisions of Customs that
may be the subject of protests.” Fujitsu, 283 F.3d at 1371.
9                                          ALDEN LEEDS   v. US


In relevant part, § 1514(a)(5) provides that Customs’
decisions “as to . . . the liquidation or reliquidation of an
entry . . . including the liquidation of an entry, pursuant
to either [19 U.S.C. § 1500 or 1504] . . . shall be final and
conclusive upon all persons . . . unless a protest is filed in
accordance with this section.” A protest must be filed
within 180 days after the liquidation date or the “date of
the decision as to which protest is made.” 19 U.S.C.
§ 1514(c)(3).
    By its terms, § 1514(a) specifically identifies decisions
“as to” deemed liquidations under 19 U.S.C. § 1504 as
protestable decisions. See Koyo Corp. v. United States,
497 F.3d 1231, 1243 (Fed Cir. 2007) (“Like an unlawful
actual liquidation, the deemed liquidation can be pro-
tested and the final review results can have effect if the
importer timely invokes its post-liquidation protest rem-
edy under 19 U.S.C. § 1514.”). Section 1504(d), which
governs deemed liquidation of entries, provides, in part,
that:
    [W]hen a suspension required by statute or court
    order is removed, the Customs Service shall liqui-
    date the entry . . . within 6 months after receiving
    notice of the removal from the Department of
    Commerce, other agency, or a court with jurisdic-
    tion over the entry. Any entry . . . not liquidated
    by the Customs Service within 6 months after re-
    ceiving such notice shall be treated as having been
    liquidated at the rate of duty, value, quantity, and
    amount of duty asserted at the time of entry by
    the importer of record.
19 U.S.C. § 1504(d). In other words, once the suspension
of liquidation is removed, § 1504(d) gives Customs six
months to liquidate the entries at issue. If the entries
remain unliquidated for six months after the suspension
ALDEN LEEDS   v. US                                      10


of liquidation is lifted, they are “deemed liquidated” by
operation of law at the rate of duty the importer claimed
upon entry. See Koyo Corp., 497 F.3d at 1236 (“[T]he rate
of duty that applies to a deemed liquidation under
§ 1504(d) is the rate of duty that the importer claims on
the entry papers and deposits at the time of entry.”).
Accordingly, this court has held that, for a deemed liqui-
dation to occur under § 1504(d), three preconditions must
be met: “(1) the suspension of liquidation that was in
place must have been removed; (2) Customs must have
received notice of the removal of the suspension; and
(3) Customs must not liquidate the entry at issue within
six months of receiving such notice.” Fujitsu, 283 F.3d at
1376.
     Here, the trial court concluded that Customs’ Bulletin
Notice of deemed liquidations while the suspension of
liquidation was in effect was a “legal nullity” – not a
protestable event. Alden Leeds, 721 F. Supp. 2d at 1332.
In reaching this decision, the trial court noted that:
(1) “deemed liquidation occurs solely by operation of law”;
and (2) none of the preconditions necessary for deemed
liquidation had occurred prior to Customs posting the
Bulletin Notice. Id. at 1330-32. As a result, the court
concluded that “Alden Leeds was not required to protest
Customs’ legally inconsequential Bulletin Notice.” Id. at
1332. Based on the statutory framework and our prior
case law, we disagree.
    This court has stated that, “all liquidations, whether
legal or not, are subject to the timely protest requirement.
Without timely protest, all liquidations become final and
conclusive under 19 U.S.C. § 1514.” Juice Farms, Inc. v.
United States, 68 F.3d 1344, 1346 (Fed. Cir. 1995). In
Juice Farms, Customs erroneously liquidated twenty
entries of orange juice while suspension orders were in
effect. Id. at 1345. Because Commerce had ordered
11                                         ALDEN LEEDS   v. US


suspension of liquidation pending administrative review,
the importer did not check for bulletin notices, and failed
to file a timely protest. Id. On appeal, this court rejected
the importer’s equitable tolling argument and found that,
although there was a suspension of liquidation, Customs
posted public bulletin notices of its liquidations, and those
notices supplied sufficient notice to trigger the ninety-day
protest window. Id. at 1346. Because the importer’s
protest was untimely, the liquidations became “final and
conclusive against all parties.” Id. In reaching this
decision, we noted that the importer: (1) “bears the bur-
den to check for posted notices of liquidation and to pro-
test timely”; and (2) “cannot circumvent the timely protest
requirement by claiming that its own lack of diligence
requires equitable relief under 28 U.S.C. § 1581(i).” Id.
Because the importer could have challenged the legality of
the admittedly premature liquidations by filing a protest
under 19 U.S.C. § 1514(a), and then sought judicial re-
view under § 1581(a), it was not entitled to assert juris-
diction under § 1581(i).
    Alden Leeds argued, and the trial court agreed, that
Juice Farms is distinguishable because it involved actual
liquidations rather than deemed liquidations. 3   Specifi-
     3   The trial court relied instead on LG Electronics
U.S.A., Inc. v. United States, 991 F. Supp. 668 (Ct. Int’l
Trade 1997), for the proposition that Customs’ “erroneous
notices of deemed liquidation [are] invalid and of no legal
consequence.” Alden Leeds, 721 F. Supp. 2d at 1331
(citing LG Elecs., 991 F. Supp. at 676). In LG Electronics,
however, the Court of International Trade had previously
entered preliminary injunctions against liquidation of the
disputed entries, and the court noted that the “importer’s
ordinary obligation to watch for notices of liquidation is
suspended where the court has issued an order forbidding
liquidation.” 991 F. Supp. at 671, 675. Both this court
and the Court of International Trade have distinguished
cases where Customs violated an agency-ordered suspen-
ALDEN LEEDS   v. US                                        12


cally, the trial court noted that, while Customs “has the
authority to take the steps that result in an actual liqui-
dation decision,” it has “no authority to effect a deemed
liquidation, and can make no finding or determination as
to whether or not a deemed liquidation has occurred.”
Alden Leeds, 721 F. Supp. 2d at 1330-31. Because Cus-
toms could not create a deemed liquidation by simply
posting a bulletin notice, the trial court stated that, “here,
unlike in Juice Farms, no liquidation took place or could
have taken place, and thus no protestable event existed
for plaintiff to contest.” Id. at 1330.
    While it is true that Juice Farms involved actual liq-
uidations, in a subsequent decision, not cited by the trial


sion of liquidation from cases involving violation of a
court-ordered injunction preventing liquidation.           See
Cemex, S.A. v. United States, 384 F.3d 1314, 1324 n.13
(Fed. Cir. 2004) (distinguishing LG Electronics on grounds
that it involved “liquidations in violation of an injunctive
order”); Allegheny Bradford Corp. v. United States, 342 F.
Supp. 2d 1162, 1167-69 (Ct. Int’l Trade 2004) (“Put sim-
ply, a court-ordered suspension of liquidations creates a
whole different ball game apart from the standard protest
and judicial review framework provided by Congress.
Liquidations in violation of a valid court order have no
legal effect, and it is futile to place a legal nullity within
Congress’ statutory scheme.”) (internal citations and
quotations omitted). Where, as here, liquidation occurred
during an agency-ordered suspension of liquidation, the
liquidation must be protested under § 1514. See Alle-
gheny Bradford, 342 F. Supp. 2d. at 1167 (“Recognizing
the import of § 1514, the courts rejected the proposition
that, where a Customs decision violated an existing
agency order, the decision was void and the party was
able to bypass the requirements of the protest proce-
dure.”) (citations omitted). Because this case did not
involve liquidation in violation of a court-ordered suspen-
sion of liquidation, we find that the trial court’s reliance
on LG Electronics was misplaced.
13                                       ALDEN LEEDS   v. US


court, we explained that the same rationale applies to
deemed liquidations. Cemex, S.A. v. United States, 384
F.3d 1314, 1325 n.14 (Fed. Cir. 2004). In fact, in Cemex,
this court found it unnecessary to address whether Cus-
toms’ posting of a notice could constitute a deemed liqui-
dation, because “Customs’ decision to acknowledge that
liquidation, deemed or otherwise, had occurred falls
within the purview of section 1514(a) and is, therefore,
‘final and conclusive upon all persons.’” Id. at 1323
(emphasis in original).
    In Cemex, entries of cement from Mexico were subject
to a preliminary antidumping duty rate of 56.94%, and
were suspended pending review. 384 F.3d at 1316. In
March 1998, Commerce instructed Customs to liquidate
the entries at the rate of 106.846%. Commerce sent these
instructions to Customs via email, which Customs posted
on a non-public bulletin board. Id. at 1316. Although
some entries were liquidated at the 106.846% rate speci-
fied in the email, other entries were not liquidated pursu-
ant to the non-public instructions.        Id. at 1316-17.
Roughly three years later, in April 2001, Customs posted
public bulletin notice that certain remaining entries were
deemed liquidated six months after March 1998, and
liquidated those entries at the preliminary duty rate of
56.94%, rather than the final rate of 106.846%. Id. at
1317.
    On appeal, this court held that the non-public March
1998 email was premature and otherwise ineffective to
trigger the six-month deemed liquidation period under
§ 1504(d). Id. at 1321. We found, however, that Customs’
erroneous notice of deemed liquidation became final and
conclusive because the importer failed to timely protest.
Specifically, we found that: (1) Customs makes a “deci-
sion” within the meaning of § 1514(a) when it posts a
bulletin notice of liquidation; and (2) even when that
ALDEN LEEDS   v. US                                         14


decision is incorrect, it becomes final if no protest is filed.
See id. at 1324-25 (“Following an inquiry into the legal
posture of the [entries], Customs chose to effect their
liquidation by posting the Bulletin Notices. More than
passive or ministerial, Customs’ actions constitute a
‘decision’ within the context of section 1514(a).”). There-
fore, after Cemex, it is clear that Customs’ decision liqui-
date – even where that decision is erroneous – “falls
within the ambit of section 1514(a)(5), which shields such
decisions from challenge, without regard for their legal-
ity.” Id. at 1324.
    We are bound by the decisions in Cemex and Juice
Farms, and find that they are dispositive in this case.
Although there was an agency-ordered suspension of
liquidation while the administrative review was pending,
Customs made a decision to post a Bulletin Notice of
deemed liquidations. Under § 1514(a), all of Customs’
“decisions” as to liquidations – including deemed liquida-
tions under § 1504(d) – “shall be final and conclusive”
unless protested. And, although the entries were not
actually deemed liquidated by operation of law, because
the prerequisites for deemed liquidation had not occurred,
Customs’ decision to post the Bulletin Notice and decision
to treat the entries as liquidated were protestable deci-
sions under § 1514(a), regardless of their accuracy. See
Cemex, 384 F.3d at 1325 n.14 (“Customs’ posting of bulle-
tin notices of liquidations constitutes a ‘decision’ under
section 1514(a).”). In other words, the mere fact that the
entries were not actually deemed liquidated is not control-
ling, and does not excuse Alden Leeds’ obligation to file a
protest.
    Based on the foregoing, we find that Alden Leeds
could have challenged Customs’ actions by filing a timely
protest under § 1514, and then, if necessary, could have
15                                         ALDEN LEEDS   v. US


challenged any denial by filing suit in the Court of Inter-
national Trade under 28 U.S.C. § 1581(a).
     B. The Remedy Available Under § 1581(a) Was Not
                “Manifestly Inadequate.”
     Because we find that Alden Leeds could have brought
suit under § 1581(a), the only way it can invoke jurisdic-
tion under the catch-all provision in § 1581(i) is if it can
show that the remedy available under § 1581(a) would
have been “manifestly inadequate.” See Miller & Co., 824
F.2d at 964. As we have noted, however, “mere allega-
tions of financial harm, or assertions that an agency failed
to follow a statute, do not make the remedy established by
Congress manifestly inadequate.” Id.
     Alden Leeds has not shown that the relief set forth in
§ 1581(a) would have been inadequate, let alone mani-
festly so. Instead, the record reveals that Customs pro-
vided Bulletin Notice of its decision to treat the entries as
deemed liquidated. If Alden Leeds had timely protested
the Bulletin Notice, it would have been able to challenge
any adverse decision in the Court of International Trade,
on grounds that the Bulletin Notice had been posted
prematurely, or otherwise. As we have previously noted,
“a remedy is not inadequate simply because appellant
failed to invoke it within the time frame it prescribes.”
Juice Farms, 68 F.3d at 1346 (citation and quotation
omitted).
    Although the Bulletin Notice was premature, Alden
Leeds bore the burden of examining it and filing a protest
within the statutory time period. See Juice Farms, 68
F.3d at 1346 (“[T]he importer[] bears the burden to check
for posted notices of liquidation and to protest timely.”).
While we are not unsympathetic to the burden this places
on importers, the governing statutes provide a specific
procedure for protesting Customs’ liquidation decisions,
ALDEN LEEDS   v. US                                      16


and our prior case law is clear that this procedure applies
with equal force to erroneous liquidation decisions. 4
Because we find that Alden Leeds had an adequate rem-
edy available under § 1581(a), but failed to pursue it,
jurisdiction under § 1581(i) is unavailable.
    As a final matter, because we conclude that the Court
of International Trade lacked jurisdiction over this case,
we have no jurisdiction to address the merits of the court’s
reliquidation decision. See Int’l Custom Prods., 467 F.3d
at 1328 (citing Glasstech, Inc. v. Ab Kyro Oy, 769 F.2d
1574, 1577 (Fed. Cir. 1985) (“[A]n appellate court has no
jurisdiction to decide the merits of the case if the court
from which the appeal was taken was without jurisdic-
tion.”)). Accordingly, we vacate the trial court’s final
judgment on the merits.
                       CONCLUSION
    For the foregoing reasons, and because we find that
Alden Leeds’ remaining arguments are without merit, the
final judgment of the Court of International Trade is
reversed with respect to jurisdiction, vacated on the
merits, and the case is remanded with instructions to
dismiss the complaint for lack of subject matter jurisdic-
tion.
  REVERSED-IN-PART, VACATED-IN-PART, AND
                REMANDED

    4   As we noted in Cemex, any concerns about the
statutory scheme under which Commerce and Customs
operate must be addressed to Congress. See Cemex, 384
F.3d at 1325 (finding that the domestic producers bore the
burden of “monitoring the implementation of antidumping
duties” and that, “[u]nfair as that may seem, the proper
forum for remedying the harshness of the statute is
Congress, not this court”).